DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3. 	Claims 1, 5, 13 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Takashi (JP 2004070463 A).

4. 	Regarding Claim 1, Takasi discloses, an image processing apparatus comprising: a first authentication unit configured to receive first authentication data from a user terminal, and to determine whether the first authentication data matches pre-stored first reference data to authenticate the user terminal Takashi, ¶[0006], the first information processing apparatus transmits first authentication information necessary for authenticating a user of the first information processing, ¶[0012], the control means is transmitted from the first information processing device. The stored content data can be stored in the first address information, or the content data in the first address information can be distributed to the first information processing device.); and a second authentication unit configured to generate, when additional authentication is set up, second reference data, to request the user terminal to send second authentication data, to receive the second authentication data from the user terminal, and to determine whether the second authentication data matches the second reference data to authenticate the user terminal (Takashi, ¶[0006], A second transmitting unit configured to receive, from the third information processing apparatus, second authentication information required for authenticating a user when accessing the second information processing apparatus, the second authentication information being changed for each login, ¶[0007], When the operation value included in the accessed second address information and the operation value calculated by the second operation unit match, the control unit performs an access ).  

5. 	Regarding Claim 5, Takashi discloses, the image processing apparatus of claim 1, wherein the second authentication unit determines a time at which the second authentication unit requests the user terminal to send the second authentication data, according to an additional authentication policy (Takashi, ¶[0014], First receiving means for receiving, from the device, second authentication information required for authenticating a user when accessing the first other information processing device ¶[0047], In the case of this information processing system 10, the client terminal 1 transmits a user ID and a password to the user authentication server 2 and receives a one-time password from the user authentication server 2. The user authentication server 2 transmits the user ID received from the client terminal 1 to the application server 3 and transmits the one-time password transmitted to the client terminal 1.).  

6.	Regarding Claim 13,	Takisha discloses, a user authentication method of an image processing apparatus, comprising: requesting a user terminal to send first authentication data and receiving the first authentication data from the user terminal, by the image processing apparatus (Takisha, ¶[0001], A first information processing method according to the present invention includes a transmitting step of transmitting first authentication information necessary for authenticating a user to a second other information processing apparatus, and a second other information processing method.); determining whether the first authentication data matches pre-stored first reference data(Takashi, ¶[0006], the first information processing apparatus transmits first authentication information necessary for authenticating a user of the first information processing, ¶[0012], the control means is transmitted from the first information processing device. The stored content data can be stored in the first address information, or the content data in the first address information can be distributed to the first information processing device.); determining whether additional authentication is set up, when the first authentication data matches the first reference data (Takisha, ¶[0013], the first authentication information necessary for the information processing method of the first information processing apparatus to authenticate the user of the first information processing apparatus).; requesting the user terminal to send second authentication data, when the additional authentication is set up, and receiving the second authentication data from the user terminal (Takashi, ¶[0006], A second transmitting unit configured to receive, from the third information processing apparatus, second authentication information required for authenticating a user when accessing the second information processing apparatus, the second authentication information being changed for each login); determining whether the second authentication data matches second reference data newly generated(Takashi, ¶[0007], When the operation value included in the accessed second address information and the operation value calculated by the second operation unit match, the control unit performs an access); and authenticating the user terminal when the second authentication data matches the second reference data (Takashi ¶[0020], A first information processing method according to the present invention includes a transmitting step of transmitting first authentication information necessary for authenticating a user to a second other information processing apparatus, and a second other information processing method.).


7.	 Claims 8-9, 11-12, are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Yu (US 9137290 B2).

8.	Regarding Claim 8, Yu discloses, an authentication apparatus comprising: a synchronizer configured for synchronization with an image processing apparatus( Yu, Col. 1, lines 31-33, An image forming apparatus may be an apparatus that prints print data generated by a terminal device Such as a computer on a recording sheet.); and an authentication data Yu, Col. 12, lines 46-50, the image forming apparatus can automatically store the MAC address of the connection-approved user terminal device 120. By doing so, inconvenience and problems occurring in the case where the administrator ID/password has been lost can be Solved.).

9.	Regarding Claim 9, Yu discloses, the authentication apparatus of claim 8, wherein the authentication data generator generates the authentication data based on the MAC address and the password included in the request for the authentication data (Yu, Col. 1, lines 47-49, For the purpose of security and management, the web server Supports a login function to limit a user's access and use of the image forming apparatus except for the administrator. In order to perform login, an ID and a password are required, and the administrator can change such an ID and a password during initial installation.). 

10. 	Regarding Claim 11,	 Yu discloses, the authentication apparatus of claim 8, wherein the authentication data is generated based on a first value obtained by a combination of the MAC address and the password and a second value obtained by a combination of a time value and a seed value (Yu, Col. 1 lines 50-54,69-62, login to the web server due to lack of management or a mistake, it is required to initialize the image forming apparatus for setting of the administrator ID/password, if the image forming apparatus is initialized, various set values which have already been used to Suit the actual use environment are also initialized, and this causes the user inconvenience..  

11.	Regarding Claim 12,	 Yu discloses, the authentication apparatus of claim 8, wherein 23the authentication apparatus is included in the user terminal (Yu, Col. 3 lines 29-33, The control unit may control the communication interface unit to detect the MAC address of the user terminal device that has requested the connection, which is included in the connection request, compare the detected MAC address of the user terminal device).  


Claim Rejections - 35 USC § 103
12. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13. 	Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi(JP 2004070463 A) in view of Yi( US20140201831 A1).

14. 	Regarding Claim 2, Takashi and Yi disclose, 
Takashi does not explicitly disclose the following limitations that Yi teaches:
the image processing apparatus of claim 1, wherein the first reference data includes a password of the user terminal set in the image processing apparatus (Yi, ¶[0009], According to an aspect of the present invention, there is provided a method of authenticating a password of a user terminal, the method including: pre-setting, by a user, a password and an identification image for identifying the password; moving a keypad window or an image window realized on a screen of the user terminal according to an action of the use).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include image processing apparatus that has a password where from the user and reference data to enhance security.

15. 	Regarding Claim 14, Takashi and Yi disclose,	the user authentication method of claim 13, wherein the first reference data comprises a password of a user terminal set in the image processing apparatus (Yi, ¶[0009], According to an aspect of the present invention, there is provided a method of authenticating a password of a user terminal, the method including: pre-setting, by a user, a password and an identification image for identifying the password; moving a keypad window or an image window realized on a screen of the user terminal according to an action of the use).  

16.	Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi(JP 2004070463 A) in view of Yu (US 9137290 B2). 

17.	Regarding Claim 3, Takashi, and Yu disclose, 
Takashi does not explicitly disclose the following limitations that Yu teaches: 
the image processing apparatus of claim 1, wherein the second reference data is generated based on a MAC address of the image processing apparatus and a password of the user terminal set in the image processing apparatus (Yu, Col. 12, lines 46-50, the image forming apparatus can automatically store the MAC address of the connection-approved user terminal device 120. By doing so, inconvenience and problems occurring in the case where the administrator ID/password has been lost can be Solved.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate a reference data on a MAC address of the password on a processing image to enhance security. 

18. 	Regarding Claim 4, Takashi and Yu disclose, 
Takashi does not explicitly disclose the following limitations that Yu teaches: 
the image processing apparatus of claim 1, wherein the second reference data is generated based on a first value obtained by a combination of the MAC address and the password and a second value obtained by a combination of a time value and a seed value (Yu, Col. 1 lines 50-54,69-62, login to the web server due to lack of management or a mistake, it is required to initialize the image forming apparatus for setting of the administrator ID/password, if the image forming apparatus is initialized, various set values which have already been used to Suit the actual use environment are also initialized, and this causes the user inconvenience.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a time and seed value for the generated of the MAC address and password to combine the values.

19.	Regarding Claim 15,	 Takashi, and Yu disclose, the user authentication method of claim 13, wherein the second reference data is generated based on a MAC address of the image processing apparatus and a password of a user terminal set in the image processing apparatus (Yu, Col. 12, lines 46-50, the image forming apparatus can automatically store the MAC address of the connection-approved user terminal device 120. By doing so, inconvenience and problems occurring in the case where the administrator ID/password has been lost can be Solved.).  

20.	Regarding Claim 16,	 Takashi, and Yu disclose, the user authentication method of claim 15, wherein the second reference data is generated based on a first value obtained by a combination of the MAC address and the password and a second value obtained by a combination of a time value and a seed value (Yu, Col. 1 lines 50-54,69-62, login to the web server due to lack of management or a mistake, it is required to initialize the image forming apparatus for setting of the administrator ID/password, if the image forming apparatus is initialized, various set values which have already been used to Suit the actual use environment are also initialized, and this causes the user inconvenience.).


21.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi(JP 2004070463 A) in view of Zhao(US 2010/0011220 A1).

22.	Regarding Claim 6, Takashi and Zhao disclose, 
Takashi does not explicitly disclose the following limitations that Zhao teaches:
the image processing apparatus of claim 1, further comprising a synchronizer configured for synchronization with an apparatus of providing the 22second authentication data to the user terminal (Zhao, ¶[0030], The second device and the first device use the synchronized third and fourth sequence numbers to perform an anti-replay authentication on the interactive messages. The third sequence number stored by the first device increases with the increase of authentications and the system time increases automatically. Because it may be determined that the frequency of automatic increase of system time is higher than authentication frequency of the second device, the fourth sequence number generated according to the system time is larger than the third and fourth sequence numbers previously stored by the first device and the user terminal).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a synchronizer that’s configured to provide authentication to the user terminal to enhance security features.


23.	Claim 7, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi(JP 2004070463 A) in view of Aida (JP 2007208759 A).

24.	Regarding Claim 7, Takashi and Aida disclose, 
Takashi does not explicitly disclose the following limitations that Aida teaches: 
the image processing apparatus of claim 1, wherein the second authentication unit generates the second reference data in response to a request for setting the additional authentication from the user terminal, and provides the second reference data to the user terminal, and the second authentication unit sets the additional authentication in response to a setting for using the second reference data from the user terminal (Aida, Claim 1, A receiving unit for receiving authentication data from the first terminal; A first authentication unit that performs authentication based on first information included in the authentication data received by the reception unit; When authentication is established in the first authentication unit, a second authentication unit that performs authentication based on the first information and the second information included in the authentication data; A network connection device comprising: an access control unit that enables the first terminal to access the network when authentication is established by the second authentication unit.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second authentication and second reference data to generate a response that sets different types of authentication using a terminal to enhance security.

25.	Regarding Claim 17,	Takashi and Aida disclose,
the user authentication method of claim 13, further comprising: 24requesting an authentication apparatus to send the second authentication data in response to a request for the second authentication data from the image processing apparatus, by the user terminal (Aida, Claim 1, A receiving unit for receiving authentication data from the first terminal; A first authentication unit that performs authentication based on first information included in the authentication data received by the reception unit; When authentication is established in the first authentication unit, a second authentication unit that performs authentication based on the first information and the second information included in the authentication data; A network connection device comprising: an access control unit that enables the first terminal to access the network when authentication is established by the second authentication unit.); and receiving the second authentication data from the authentication apparatus, and providing the second authentication data to the image processing apparatus, by the user terminal (Takashi, ¶[0006], A second transmitting unit configured to receive, from the third information processing apparatus, second authentication information required for authenticating a user when accessing the second information processing apparatus, the second authentication information being changed for each login.  

26. 	Regarding Claim 19,	Takashi and Aida disclose, 
Takashi does not explicitly disclose the following limitations that Aida teaches:
the user authentication method of claim 17, further comprising: generating the second authentication data based on a MAC address of the image processing apparatus pre-stored in a storage device and a password of the user terminal set in the image processing apparatus, by the authentication apparatus (Aida, ¶[0030], user ID and a password, a user ID and a MAC address may be stored in another table or storage unit, and the MAC address authentication unit 240 may perform authentication on whether the user ID and the MAC address match).    
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to store a password in the storage device in the image processor and authentication apparatus based on a MAC address.

27.	Regarding Claim 20,	Takashi and Aida disclose,
Takashi does not explicitly disclose the following limitations that Aida teaches: 
the user authentication method of claim 13, further comprising: generating the second reference data in response to a request for setting the additional authentication, received from the user terminal, and providing the second reference data to the user terminal, by the image processing apparatus (Aida, Claim 1, A receiving unit for receiving authentication data from the first terminal; A first authentication unit that performs authentication based on first information included in the authentication data received by the reception unit); and setting the additional authentication in response to a setting for using the second reference data from the user terminal, by the image processing apparatus (Aida, Claim 1, When authentication is established in the first authentication unit, a second authentication unit that performs authentication based on the first information and the second information included in the authentication data; A network connection device comprising: an access control unit that enables the first terminal to access the network when authentication is established by the second authentication unit.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate a data and to request a setting for the authentication that will be received from a user terminal to set additional authentication to enhance security.


28.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 9137290 B2) in view of Aida (JP 2007208759 A).

29.	Regarding Claim 10,	Yu and Aida disclose, 
Yu does not explicitly disclose the following limitations that Aida teaches:
the authentication apparatus of claim 8, wherein the authentication data generator generates the authentication data based on the MAC address and the password pre-stored in a storage device (Aida, ¶[0030], user ID and a password, a user ID and a MAC address may be stored in another table or storage unit, and the MAC address authentication unit 240 may perform authentication on whether the user ID and the MAC address match).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a pre-stored password from a MAC address that generates an authentication data used in a storage device.

30.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi(JP 2004070463 A) in view of Aida (JP 2007208759 A) in view of Yu (US 9137290 B2).

31.	Regarding Claim 18,	Takashi, Aida and Yu disclose, 
Takashi and Aida does not explicitly disclose the following limitations that Yu teaches.
the user authentication method of claim 17, further comprising generating the second authentication data based on a MAC address of the image processing apparatus included in the request for the second authentication data and a password of the user terminal set in the image processing apparatus, by the authentication apparatus (Yu, Col. 12, lines 46-50, the image forming apparatus can automatically store the MAC address of the connection-approved user terminal device 120. By doing so, inconvenience and problems occurring in the case where the administrator ID/password has been lost can be Solved.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a password for the user to set the terminal and to authenticate a MAC address to enhance security.



Conclusion
32. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433